Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 4th day of February, 2014, by and between CPT 355 ALHAMBRA CIRCLE, LLC, a
Delaware limited liability company (“Landlord”), and CATALYST PHARMACEUTICAL
PARTNERS, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, 355 Alhambra Plaza, Ltd. (“Original Landlord”) and Tenant entered into
that certain Lease dated as of March 26, 2007 (the “Initial Lease”), pursuant to
which Original Landlord leased to Tenant that certain premises containing
approximately 1,616 rentable square feet known as Suite 1370 (the “Initial
Premises”) in the building located at 355 Alhambra Circle, Coral Gables, Florida
(the “Building”); and

WHEREAS, Original Landlord and Tenant entered into that certain Lease Addendum
dated as of June 5, 2007 (the “Addendum”); and

WHEREAS, Landlord, as successor in interest to Original Landlord, and Tenant
entered into that certain First Amendment to Lease dated as of June 30, 2011
(the “First Amendment”; the Initial Lease, as modified by the Addendum and the
First Amendment, is referred to herein as the “Original Lease”); pursuant to the
First Amendment, Landlord and Tenant agreed to relocate the Initial Premises to
those premises containing approximately 1,773 rentable square feet known as
Suite 1500 in the Building (the “Current Premises”), and modified and amended
certain other provisions of the Initial Lease as affected by the Addendum; and

WHEREAS, Tenant desires to lease that certain premises containing approximately
843 rentable square feet known as Suite 1501 (“Suite 1501”) in the Building; and

WHEREAS, Landlord and Tenant also desire to modify and amend certain provisions
of the Original Lease, as more particularly provided herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:

 

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by this reference.



--------------------------------------------------------------------------------

2. Definitions. All capitalized terms used herein shall have the same meaning
given thereto in the Original Lease, unless otherwise defined herein. The term
“Premises” as used in the Original Lease and this Amendment shall mean and refer
to (i) the Current Premises until the Premises Expansion Date (as hereinafter
defined), and (ii) the Current Premises and Suite 1501 from and after the
Premises Expansion Date. The term “Lease” as used in the body of this Amendment
shall mean the Original Lease as modified and amended hereby. The term “Premises
Expansion Date” shall mean the first (1st) business day following the date of
Substantial Completion (as hereinafter defined) of the Suite 1501 Improvements
(as hereinafter defined) and delivery of possession of Suite 1501 to Tenant in
broom clean condition, with the trade fixtures and personal property of the
prior tenant removed. Landlord shall notify Tenant in writing five (5) business
days prior to the date on which the Premises Expansion Date is expected to
occur.

 

3. Representations and Warranties. Tenant represents and warrants to Landlord as
follows:

(a) The Current Premises is free of any liens or encumbrances and no facts exist
or will exist that could result in a claim of a construction or other lien
against the Current Premises as a result of any act or omission of Tenant.

(b) There is no person, corporation, partnership or other entity that could or
will be able to claim any interest in any portion of the Current Premises
arising out of any acts of Tenant or otherwise by, through or under Tenant.

(c) Except for the Lease (as amended hereby), there are no current agreements of
Tenant in place, whether oral or written, affecting the Current Premises except
for typical equipment leases and similar agreements that do not convey a right
to occupancy of the Current Premises.

Tenant agrees to indemnify, defend and hold Landlord harmless from and against
any claims, demands, liabilities, costs, expenses (including but not limited to
reasonable attorneys’ fees) or losses which Landlord may suffer arising from any
inaccuracy in the foregoing representations and warranties or any of the
following when resulting from or occurring out of Tenant’s actual or alleged
acts or omissions: (i) the existence (or alleged existence) of any lien or
encumbrance claimed, (ii) any claim of an interest in or right to the Current
Premises made, or (iii) any actual or alleged agreement relating to the right to
occupy the Current Premises.

 

 

4. Lease of Premises.

(a) Effective as of the Premises Expansion Date, in addition to the Current
Premises, Tenant shall lease, under all of the terms, covenants and conditions
of the Lease, Suite 1501, located on the fifteenth (15th) floor of the Building,
which Landlord and Tenant accept and conclusively stipulate and agree contains
843 rentable square feet, and which Suite 1501 is shown on the floor plan
attached hereto as Exhibit A. Landlord represents and warrants that the
stipulated square footage of Suite 1501 has been determined in accordance with
BOMA Standards, as hereafter defined.

(b) Landlord and Tenant accept and conclusively stipulate and agree that,
effective as of the Premises Expansion Date, the Premises shall contain 2,616
rentable square feet.



--------------------------------------------------------------------------------

(c) Effective as of the Premises Expansion Date, Section 9 of the Lease Summary
attached to the Initial Lease shall be deleted in its entirety and replaced with
the following:

 

 

“9.   

Gross Rentable Area of

Premises (Section 1.1):

   Approximately 2,616 rentable square feet located on the 15th floor of the
Building, known as Suite 1500 and Suite 1501, measured in accordance with
ANSI-BOMA 65.1-1996 standards (“BOMA Standards”)”

 

5. Lease Term.

(a) Landlord and Tenant agree that the Term and Expiration Date of the Lease for
Suite 1501 shall be coterminous with the Term and Expiration Date of the Current
Premises, that is through and including November 30, 2017, unless sooner
terminated pursuant to the terms of the Lease.

(b) Within ten (10) days of Landlord’s written request, Tenant shall execute a
written agreement confirming the Premises Expansion Date, provided that Tenant’s
failure to execute such agreement shall not delay or affect the Term, the
Premises Expansion Date, or the Expiration Date.

 

6. Base Rent.

(a) Tenant shall continue to pay monthly installments of Base Rent (plus all
other sums due under the Lease) with respect to the Current Premises, as set
forth in the Lease.

(b) Commencing on the Premises Expansion Date, Tenant shall pay Base Rent (plus
all other sums due under the Lease) with respect to Suite 1501 as follows,
provided that if the Premises Expansion Date does not occur on the first day of
a calendar month, Base Rent with respect to Suite 1501 for the calendar month in
which the Premises Expansion Date occurs shall be appropriately prorated:

 

Lease Period

 

Base Rent Rate Per Rentable

Square Foot of Suite 1501

 

Monthly Installment of Base

Rent for Suite 1501*

Premises Expansion Date through October 31, 2014   $38.19   $2,682.85

November 1, 2014 through

October 31, 2015

  $39.34   $2,763.64

November 1, 2015 through

October 31, 2016

  $40.52   $2,846.53

November 1, 2016 through

November 30, 2017

  $41.73   $2,931.53

 

* plus applicable sales tax thereon



--------------------------------------------------------------------------------

(c) Base Rent for Suite 1501 shall be payable by Tenant monthly in equal monthly
installments as set forth above, in advance, together with applicable sales or
use tax, in accordance with the terms and conditions of the Lease, without
deduction or set-off, except to the extent, if any, expressly provided under the
Lease, and shall be in addition to all other sums due under the Lease.

 

7. Tenant’s Proportionate Share of Increased Operating Costs.

(a) In addition to Base Rent, Tenant shall continue to pay Tenant’s
Proportionate Share of Increased Operating Costs, together with applicable sales
or use tax, with respect to the Current Premises.

(b) Effective as of the Premises Expansion Date,

 

(i) the Base Year solely with respect to Suite 1501 shall be the calendar year
2014;

 

(ii) Tenant’s Proportionate Share solely with respect to Suite 1501 shall be
0.376%, calculated on the basis of the 224,241 rentable square feet in the
Building, which measurement Landlord hereby represents was determined in
accordance with BOMA Standards; and

 

(iii) Tenant shall pay Tenant’s Proportionate Share of Increased Operating
Costs, together with applicable sales and use tax, with respect to Suite 1501,
otherwise in accordance with the Lease (as amended herein).

 

8. Termination Payment.

(a) Landlord and Tenant acknowledge and agree that the Termination Option set
forth in Section 10 of the First Amendment shall apply and be effective to the
Premises (being both the Current Premises and Suite 1501), except that the
definition of Termination Payment shall be deleted and replaced with the
following:

“Termination Payment” shall mean an amount equal to the “worth at the time of
the termination” of (a) (i) the brokerage commissions paid by Landlord in
connection with the First Amendment in accordance with Section 13(f) of the
First Amendment, and (ii) the cost of the New Premises Improvements paid by
Landlord in connection with the First Amendment (items (a) (i) and (ii) being
referred to collectively as the “First Amendment Leasing Costs”), and
(b) (i) the brokerage commissions paid by Landlord in connection with this
Amendment in accordance with Section 13(f) of this Amendment, and (ii) the cost
of the Suite 1501 Improvements paid by Landlord in connection with this
Amendment (items (b) (i) and (ii) being referred to collectively as the “Second
Amendment Leasing Costs”). For purposes hereof, the “worth at the time of the
termination” is computed by (1) amortizing the First Amendment Leasing Costs
over the Extended Term (being a five-year period) at an interest rate of eight
percent (8%) per annum to determine the portion allocated to the period after
the Early Termination Date, and (2) amortizing the Second Amendment Leasing
Costs over the period from the Premises Expansion Date to the Expiration Date at
an interest rate of eight percent (8%) per annum to determine the portion
allocated to the period after the Early Termination Date.



--------------------------------------------------------------------------------

(b) The last sentence of the first paragraph of Section 10 of the First
Amendment which states “Notwithstanding anything to the contrary set forth
herein, in no event shall the Termination Payment exceed $40,000.” is hereby
deleted and replaced with the following sentences: “Notwithstanding anything to
the contrary set forth herein, in no event shall the portion of the Termination
Payment (i) allocable to the Current Premises exceed $40,000.00, and
(ii) allocable to Suite 1501 exceed $15,827.92. Accordingly, in no event shall
the Termination Payment exceed $55,827.92. Tenant acknowledges and agrees that
the Termination Option may only be exercised as to the entire Premises (being
both the Current Premises and Suite 1501), notwithstanding the allocation of the
maximum Termination Payment between the Current Premises and Suite 1501 set
forth above.”

9. Suite 1501 Improvements. Landlord shall construct those certain Suite 1501
Improvements to Suite 1501 in accordance with the terms and conditions set forth
in Exhibit B attached hereto and made a part hereof.

10. Parking. As of the Premises Expansion Date, Tenant shall have the right to
lease three (3) additional unreserved parking spaces in the parking facility
within the Building. The monthly parking fee for each of the three
(3) additional unreserved parking spaces is currently Ninety and No/100 Dollars
($90.00) per unreserved parking space per month, which amount is payable in
advance on the first day of each calendar month during the Term of the Lease,
together with any applicable sales tax due thereon. Landlord and Tenant further
agree that the monthly parking fee for any parking spaces leased by Tenant may
be increased from time to time to reflect the prevailing market rate for
comparable parking in Coral Gables, Florida, as reasonably determined by
Landlord, provided such increases shall be made no more often than once per
calendar year.

11. AS IS. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT (I) EXCEPT FOR THE SUITE
1501 IMPROVEMENTS, TENANT HAS ACCEPTED THE PREMISES IN ITS “AS IS” “WHERE IS”
“WITH ALL FAULTS” CONDITION (BUT TENANT RESERVES ITS RIGHTS WITH RESPECT TO
LATENT DEFECTS, IF ANY), AND (II) EXCEPT FOR THE SUITE 1501 IMPROVEMENTS,
LANDLORD SHALL NOT BE REQUIRED TO PERFORM ANY WORK, MAKE ANY INSTALLATIONS OR
TENANT IMPROVEMENTS, OR INCUR ANY EXPENSES, IN CONNECTION WITH THE CONSTRUCTION
OF TENANT IMPROVEMENTS IN THE PREMISES.



--------------------------------------------------------------------------------

12. Right of First Refusal for Suite 1520. Subject and subordinate to the rights
of other tenants existing as of the date of this Amendment, and renewals by
existing tenants, and provided that (i) Tenant has not assigned the Lease
(except as provided in the third paragraph of Section 8.1 of the Initial Lease),
and (ii) Tenant is not in default under the Lease beyond the expiration of any
applicable notice, grace or cure period, if any, Tenant shall have a one-time
right of first refusal through February 28, 2015 (“Refusal Right”) to lease that
certain space located on the fifteenth (15th) floor of the Building containing
approximately 1,033 rentable square feet of space known as Suite 1520 (the
“Offer Premises”), such Offer Premises being contiguous to the Premises and
otherwise shown on the sketch attached hereto as Exhibit C, when and if Landlord
has received a bona fide written offer from a third-party prospective tenant to
lease such Offer Premises on terms and conditions acceptable to Landlord (the
“Offer”). Landlord shall notify Tenant in writing of the Offer for lease (the
“Offer Notice”), and Tenant shall have ten (10) business days from the date of
receipt of such Offer Notice to exercise its Refusal Right by providing written
notice thereof to Landlord. If Tenant timely exercises its Refusal Right, Tenant
shall lease the Offer Premises on the same terms, covenants and conditions as
set forth in the Offer, except that (a) the lease term for the Offer Premises
shall be coterminous with the Term of the Lease (i.e. expiring November 30,
2017), and (b) any tenant improvement allowance, rent abatement and any other
concession set forth in the Offer shall be adjusted on a pro-rata basis to
reflect the remaining Term of the Lease, and (c) Tenant’s parking allotment
shall be increased according to the ratio set forth in the Lease. In the event
Tenant fails to exercise the Refusal Right within the seven (7) business day
period, or elects not to exercise the Refusal Right, Landlord shall be permitted
to lease the Offer Premises to any third party prospective tenant on the same
terms and conditions set forth in the Offer free of this Refusal Right. If
Tenant timely exercises its Refusal Right, Landlord shall prepare and deliver to
Tenant an amendment to the Lease consistent with the Offer Notice, and Tenant
shall, within twenty (20) days after Landlord’s delivery of such amendment,
execute and deliver such amendment to the Lease, to be reasonably acceptable to
Landlord and Tenant, memorializing such exercise and the terms, covenants and
conditions applicable to the lease of such Offer Premises. Landlord shall have
no obligation to deliver any Offer Notice with respect to Offers received by
Landlord after February 28, 2015, and the Refusal Right shall thereafter expire
and be of no further force or effect. Notwithstanding the terms of any Offer,
the terms of the Refusal Right shall include the following: (1) the rent
commencement date for any Offer Space shall be upon substantial completion of
the tenant improvements to the Offer Space and delivery of possession of the
Offer Space to Tenant in broom clean condition, with the trade fixtures and
personal property of the prior tenant removed, subject to any rent abatement
period provided in the Offer, and (2) notwithstanding the foregoing set forth in
(1) above, in no event shall the rent commencement date for any Offer Space
occur later than nine (9) months following Landlord’s delivery of possession of
the Offer Space to Tenant in the condition set forth in (1) above.

13. Miscellaneous.

(a) Except as modified by this Amendment, all other terms, covenants and
conditions of the Original Lease not specifically amended hereby shall remain in
full force and effect.

(b) The Original Lease, as amended herein, contains the entire agreement of the
parties hereto and no representations, inducements, promises or agreements, oral
or otherwise, between the parties not embodied herein shall be of any force or
effect. The Original Lease, as amended herein, may be further amended only in
writing signed by both Landlord and Tenant.

(c) In the event of an irreconcilable conflict between the terms of the Original
Lease and the terms of this Amendment, the terms of this Amendment shall
control.



--------------------------------------------------------------------------------

(d) If any provision of this Amendment is held to be invalid or unenforceable,
the same shall not affect the validity or enforceability of the other provisions
of this Amendment, which shall continue in full force and effect as if the
invalid or unenforceable provision had been deleted.

(e) This Amendment may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(f) Landlord and Tenant each represent and warrant to the other that it did not
deal with any real estate broker, salesperson, or finder in connection with this
Amendment other than Taylor & Mathis, Inc. (“TM”), which has represented
Landlord, and Cresa South Florida (“Cresa”), which has represented Tenant.
Landlord and Tenant each agree to indemnify and hold the other harmless from any
claim for a fee or commission made by any other broker (except TM and Cresa),
salesperson or finder claiming to have acted on behalf of such party (or at such
party’s request) in connection with this Amendment. Landlord shall pay TM a
commission pursuant to a separate written agreement between Landlord and TM. TM
shall compensate Cresa pursuant to the terms of a written co-brokerage agreement
between TM and Cresa.

(g) To Tenant’s knowledge, there is no default by Landlord, or any prior
landlord, under the Lease. To Landlord’s knowledge, there is no default by
Tenant under the Lease.

(h) Submission of this Amendment by Landlord or Landlord’s agent, or their
respective agents or representatives, to Tenant for examination and/or execution
shall not in any manner bind Landlord and no obligations on Landlord shall arise
under this Amendment unless and until this Amendment is fully signed and
delivered by Landlord and Tenant.

(i) Each party represents to the other that it has full power and authority to
execute this Amendment.

14. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT TO THE EXECUTION OF THIS
AMENDMENT, LANDLORD AND TENANT AGREE THAT IN THE EVENT OF ANY LITIGATION ARISING
OUT OF THE TERMS OR PROVISIONS OF THE LEASE OR ANY AMENDMENTS THERETO (INCLUDING
BUT NOT LIMITED TO THIS AMENDMENT), OR THE RELATIONSHIP BETWEEN LANDLORD AND
TENANT, THEN NEITHER PARTY SHALL SEEK A JURY TRIAL IN SUCH PROCEEDING, IT BEING
EXPRESSLY AGREED AND STIPULATED BY THE PARTIES HERETO THAT ANY DISPUTES ARE
BETTER RESOLVED BY A JUDGE.



--------------------------------------------------------------------------------

15. OFAC/PATRIOT Act Compliance. Each of Landlord and Tenant, each as to itself,
hereby represents and warrants, to the best of its knowledge, that it is not a
person and/or entity with whom United States persons are restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading with the Enemy Act, 50 U.S.C. Appendix §5; and implementing
regulations promulgated thereunder by the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) (including those persons and/or entities named
on OFAC’s List of Specially Designated Nationals and Blocked Persons (the “SDN
List”); or any other applicable anti-terrorist law of the United States,
including without limitation Executive Order No. 13224, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism. Each of Landlord
and Tenant, each as to itself, hereby represents and warrants, to the best of
its knowledge, that no person and/or entity who is named on the SDN List has any
direct interest in Landlord or Tenant with the result that this Lease would be
prohibited by any applicable law of the United States. Each of Landlord and
Tenant, each as to itself, hereby represents and warrants, to the best of its
knowledge, that it is not in violation of any of the applicable provisions of
the U.S. Federal Bank Secrecy Act, as amended by Title III of the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “PATRIOT Act”), Public Law 107-56; any of
the applicable provisions of the implementing regulations related thereto,
including those promulgated by the U.S. Department of Treasury contained at 31
CFR Part 103; or any other applicable anti-money laundering laws of the United
States. It is understood and agreed that the representations set forth herein
are made as of the date of execution of this Amendment.

16. Non-Disclosure of Terms of Amendment. Tenant acknowledges that the terms of
this Amendment and the Lease are and shall remain confidential information, and
Tenant shall not disclose to any third-party the specific terms of this
Amendment or the Lease, except (i) to Tenant’s legal counsel, broker, auditors,
lenders, and managing agents for ordinary course lease administration purposes,
or in connection with a proposed assignment or sublease, or any proposed merger
by or acquisition of Tenant, each of whom shall maintain the confidentiality of
such information, (ii) as specifically authorized to do so in writing by
Landlord, or (iii) as otherwise required by law.

(Remainder of page intentionally blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives and delivered as their act and deed as of the
date first set forth above, intending to be legally bound by its terms and
provisions.

 

WITNESSES:

 

 

/s/ Mike Bannon                                             

 

Print Name: Mike Bannon                           

 

/s/ Matt DeNoble                                             

 

Print Name: Matt DeNoble                           

 

   

LANDLORD:

 

CPT 355 ALHAMBRA CIRCLE, LLC, a Delaware limited liability company

 

By:   AEW Core Property Trust Holding LP, a Delaware

         limited partnership

Its:   Sole Member

 

By:   AEW Core Property Trust Holding GP,

         LLC, a Delaware limited liability company

Its:   General Partner

 

By:   AEW Core Property Trust (U.S.)

         Inc., a Maryland corporation

 

By:       /s/ Daniel J. Bradley                 

 

Name:  Daniel J. Bradley                    

 

Title:    Authorized Signatory                

 

TENANT:

 

CATALYST PHARMACEUTICAL PARTNERS, INC.,

a Delaware corporation

/s/ Alicia Grande                                               

 

Print Name: Alicia Grande                                

 

/s/ Isabel Nunez                                                   

 

Print Name: Isabel Nunez                                  

 

   

By: /s/ Patrick J. McEnany                      

 

Name: Patrick J. McEnany                     

 

Title: CEO/Pres                                         

 

           